 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Pacific Logistics Corp,                          No. CV-19-05023-PHX-SMB
10                   Plaintiff,                        ORDER
11    v.
12    Pacific Logistics Priority Mail, et al.,
13                   Defendants.
14
15
16          The Court has reviewed Plaintiff Pacific Logistics Corp’s Ex Parte Motion for
17   Alternative Service. Having considered the Motion, the Memorandum of Points and
18   Authorities, the Declaration of Milord A. Keshishian, the arguments, the exhibits, and all
19   of the files, records, and proceedings herein, and finding good cause therefore, the Court
20   herby GRANTS Plaintiff’s Motion.
21   I.     Background
22          On August 29, 2019, this Court granted Plaintiff’s Motion for Temporary
23   Restraining Order, which directed Pacific Logistics Corp (“PLC”) “serve the Complaint,
24   this Motion for Temporary Restraining Order and Preliminary Injunction, and this Order
25   upon Defendants immediately by email upon learning their identities.” ECF No. 16. The
26   same day, the Court granted PLC’s Motion for Early Discovery permitting PLC to serve
27   subpoenas on NameSilo, LLC (“NameSilo”), PrivacyGuardian.org (“Privacy Guardian”),
28   Google, LLC (“Google”), and Cloudflare, Inc. (“Cloudflare”) to obtain the identities of the
 1   Doe Defendants and Roe Corporations. ECF No. 17.
 2           On September 6, 2019, PLC served subpoenas and copies of the Court’s Order
 3   granting PLC’s Temporary Restraining Order on NameSilo, Google, and Cloudflare.
 4   Declaration of Milord A. Keshishian (“Keshishian Decl.”), ¶¶6-7. PLC attempted to serve
 5   a subpoena on Privacy Guardian, but the address is no longer associated with the company
 6   and there are no other known physical addresses for Privacy Guardian. Keshishian Decl.,
 7   ¶7. NameSilo responded to the subpoena and Court Order by emailing PLC that it locked
 8   the www.pacificlogisticsprioritymail.com domain name from transfer and identified Mark
 9   Develine as the Registrant, Administrative Contact, Technical Contact, and Billing Contact
10   for the subject domain name. Keshishian Decl., ¶8. Develine provided NameSilo only a
11   partial physical address located in the country of Cameroon, which does not provide a
12   house number on “Church Street.” Keshishian Decl., ¶8. Additionally, NameSilo’s policy
13   states it takes “reasonable steps to notify [the registrant] in the event that we are required
14   to provide your personal information to third parties as part of legal process.” Keshishian
15   Decl., ¶9.
16           On September 6, 2019, PLC served – via RPost’s registered email service –
17   Develine copies of the Complaint, PLC’s Ex Parte Motion for Temporary Restraining
18   Order and Preliminary Injunction and related documents, and this Court’s Order granting
19   PLC’s     Ex     Parte      Motion   for   Temporary       Restraining   Order   by   email   to
20   markdeveline@gmail.com (the email address on record with NameSilo) and the email
21   addresses      identified    in   the   Complaint:     pacificlogisticsprioritymail@gmail.com;
22   contact@pacificlogisticsprioritymail.com;            and        goerge.brolin@bestlogistic.com.
23   Keshishian Decl., ¶10.         The email addressed to goerge.brolin@bestlogistic.com was
24   returned as undeliverable, but RPost provided evidence that the two Gmail addresses
25   received and opened the email. Keshishian Decl., ¶11.
26           Thus, Develine is on notice of the Temporary Restraining Order, as well as the
27   September 12, 2019 hearing on Plaintiff’s Motion for Preliminary Injunction.
28   II.     Discussion


                                                   -2-
 1           Rule 4(f)(3) allows an individual located in a foreign country to be served by “other
 2   means not prohibited by international agreement, as the court orders.” Fed. R. Civ. P.
 3   4(f)(3); see Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007 (9th Cir. 2002)
 4   (allowing service of process by regular mail and e-mail under Fed. R. Civ. P. 4(f)(3)).
 5   Cameroon is not a signatory to the Hague Convention or any other international treaty with
 6   the United States affecting judicial proceedings.        See U.S. Dept. of State, Judicial
 7   Assistance              Country              Information,              available             at
 8   https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
 9   Information/Cameroon.html; see also Hydentra Hlp Int. Ltd. v. Porn69.org, No. CV15-
10   00451-PHX DGC, 2015 WL 8064770, at *2 (D. Ariz. Dec. 7, 2015) (internal citations
11   omitted). Thus, under Rule 4(f)(3) the court can direct alternate service because no
12   international agreement prohibits same. Rio, 284 F.3d at 1014 (citation omitted). “Rule
13   4(f)(3) is neither a ‘last resort’ nor ‘extraordinary relief’,” and, instead, “is merely one
14   means among several which enables service of process on an international defendant.” Id.
15   at 1015. A plaintiff requesting to serve a foreign defendant via alternative service “need
16   not have attempted every permissible means of service of process before petitioning the
17   court for alternative relief” and “[i]nstead ... need[ ] only to demonstrate that the facts and
18   circumstances of the present case necessitate[ ] the district court’s intervention.” Id. at
19   1016.
20           “[A]lternative method[s] of service must comport with constitutional notions of due
21   process.” BMO Harris Bank, N.A. v. Guthmiller, No. CV-14-00275-PHX-JAT, 2014 WL
22   2600362, at *2 (D. Ariz. June 10, 2014). Due process is served where service is effected
23   by means that are “reasonably calculated, under all the circumstances, to apprise interested
24   parties of the pendency of the action and afford them an opportunity to present their
25   objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652,
26   94 L.Ed. 865 (1950).
27           Courts in this District have permitted plaintiffs to serve foreign defendants by email.
28   See Rio, 284 F.3d 1007; see also Avvo Inc. v. Chang Liang, No. CV-16-00892-PHX-DLR,


                                                  -3-
 1   2016 WL 8739200, at *1 (D. Ariz. Apr. 6, 2016) (permitting service by email where the
 2   court acknowledged defendant maintained email address for business purposes and website
 3   maintenance); Hydentra Hlp Int. Ltd., 2015 WL 8064770 at *3 (allowing service via email
 4   to email addresses uncovered during early discovery).
 5            Here, PLC seeks leave of the Court to effect service of process on Develine via
 6   email.      NameSilo, the domain name registrar, identified Develine’s email as
 7   markdeveline@gmail.com for maintenance of the www.pacificlogisticsprioritymail.com
 8   domain name. Keshishian Decl., ¶8. Develine’s physical address provided to NameSilo
 9   is incomplete because it simply provides “Church Street” without a house number.
10   Keshishian Decl., ¶8. Thus, Develine cannot be physically be located. Additionally, this
11   Court previously allowed the Temporary Restraining Order to be served via email. ECF
12   No. 16.
13            Further, service by email comports with due process because Develine received and
14   opened     the   RPost    Registered    emails    sent     to   markdeveline@gmail.com     and
15   pacificlogisticsprioritymail@gmail.com with a copy of the Complaint, PLC’s motion for a
16   temporary restraining order and accompanying documents, and this Court’s Temporary
17   Restraining Order. Keshishian Decl., ¶¶10-11. Moreover, Develine was likely notified by
18   NameSilo of the request to divulge his name as the registrant. Keshishian Decl., ¶9.
19            Because Develine is already aware of the pending action and there are no
20   international agreements prohibiting service by email, the Court grants the motion to serve
21   Develine with the summons and complaint via email at the markdeveline@gmail.com, and
22   pacificlogisticsprioritymail@gmail.com email addresses.
23      III.     Conclusion
24            The Court finds Plaintiff satisfied requisite requirements for alternative service on
25   Defendant        Develine      via      email         to    markdeveline@gmail.com        and
26   pacificlogisticsprioritymail@gmail.com.
27            IT IS HEREBY ORDERED that Pacific Logistics Corp’s Ex Parte Motion for
28   Alternative Service is hereby GRANTED. Plaintiff may serve Defendant Develine at


                                                     -4-
 1   markdeveline@gmail.com and pacificlogisticsprioritymail@gmail.com. Service is valid
 2   upon transmission of an email to Defendant Develine.
 3         Dated this 12th day of September, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
